IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00235-CR

                  IN RE MATTHEW ALAN CLENDENNEN


                                Original Proceeding


                                       ORDER


      Matthew Alan Clendennen’s Petition for Writ of Mandamus was filed on July 1,

2015. Now that it appears the various procedural deficiencies have been adequately

resolved, the Court requests a response from the other parties to the proceeding. See

TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later

than 14 days from the date of this order.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed July 16, 2015